Citation Nr: 0932198	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-32 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis with 
joint pain.

4.  Entitlement to service connection for a right shoulder 
condition.

5.  Entitlement to service connection for a bilateral foot 
condition.  

6.  Entitlement to service connection for a bilateral hand 
condition, claimed as numbness.

7.  Entitlement to service connection for upper and lower 
back conditions.

8.  Entitlement to service connection for a bilateral ankle 
condition.

9.  Entitlement to service connection for a bilateral knee 
condition.  
10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for depression and 
anxiety, claimed as a mental health problem.

12.  Entitlement to service connection for a skin condition.

13.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to 
February 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for the listed issues.

In November 2005, an informal conference was held.  In August 
2006, the RO notified the Veteran that a local hearing was 
scheduled for October 2006.  A handwritten note indicates the 
hearing was canceled.

In April 2009, a hearing was held before the undersigned 
Veterans Law Judge (VLJ) sitting at the RO.  At that time, it 
was noted that the Veteran desired to focus only on the 
following issues: bilateral hearing loss, tinnitus, 
psychiatric disorder characterized as depression and anxiety, 
bilateral ankle condition, and upper and lower back 
conditions.  Although the additional issues remain on appeal, 
the Veteran elected not to provide testimony regarding such.  

The Board observes that in his July 2005 claim, the Veteran 
also requested service connection for left shoulder pain and 
neck problems.  On review, it does not appear that these 
issues were adjudicated.  These matters are referred to the 
RO for the appropriate action.  

The issues of service connection for bilateral hearing loss, 
tinnitus, right shoulder condition, and a bilateral hand 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran has generalized arthritis with joint pain 
that is related to active military service or events therein; 
and there is no evidence of arthritis manifested to a 
compensable degree within one year following discharge from 
service.  

2.  Evidence of record does not show currently diagnosed 
conditions of the right or left foot that are related to 
active military service or events therein; and there is no 
evidence of right or left foot arthritis manifested to a 
compensable degree within one year following discharge from 
service. 

3.  The preponderance of the evidence is against a finding 
that currently diagnosed degenerative changes in the upper 
and lower back are related to active military service or 
events therein; and there is no evidence of upper and lower 
spine arthritis manifested to a compensable degree within one 
year following discharge from service.  

4.  Evidence of record does not show currently diagnosed 
conditions of the right or left ankle that are related to 
active military service or events therein; and there is no 
evidence of right or left ankle arthritis manifested to a 
compensable degree within one year following discharge from 
service. 

5.  The preponderance of the evidence is against a finding 
that currently diagnosed bilateral knee arthritis is related 
to active military service or events therein; and there is no 
evidence of bilateral knee arthritis manifested to a 
compensable degree within one year following discharge from 
service.  

6.  The preponderance of the evidence is against a finding 
that currently diagnosed hypertension is related to active 
military service or events therein; and there is no evidence 
of hypertension manifested to a compensable degree within one 
year following discharge from service.  

7.  The preponderance of the evidence is against a finding 
that currently diagnosed depression and anxiety are related 
to active military service or events therein.  

8.  Evidence of record does not show a currently diagnosed 
skin condition related to active military service or events 
therein.  

9.  Evidence of record does not show a current diagnosis of 
erectile dysfunction related to active military service or 
events therein.  





CONCLUSIONS OF LAW

1.  Service connection for arthritis with joint pain is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  Service connection for a bilateral foot condition is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  Service connection for upper and lower back conditions is 
not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

4.  Service connection for bilateral ankle condition is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

5.  Service connection for a bilateral knee condition is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

6.  Service connection for hypertension is not warranted.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

7.  Service connection for depression and anxiety, claimed as 
a mental health problem, is not warranted.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

8.  Service connection for a skin condition is not warranted.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

9.  Service connection for erectile dysfunction is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

By letter dated in August 2005, the RO notified the Veteran 
of the information needed to substantiate his claims for 
service connection decided herein.  This letter also advised 
the Veteran of the evidence and information that VA would 
provide and of the evidence and information that he was 
responsible for providing.  He was asked to send any evidence 
in his possession that pertained to his claims.  Letter dated 
in March 2006 provided information regarding how VA assigns 
disability ratings and effective dates.  The claims were 
readjudicated in the March 2006 SOC; and SSOC's dated in 
November 2006, May 2007, April 2008, and June 2008.  

Under VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant post-service 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The claims file contains the Veteran's service treatment 
records, service personnel records, VA medical center (VAMC) 
records, Social Security Administration (SSA) records, and 
various private medical records.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board acknowledges that the Veteran has not been provided 
VA examinations with respect to the issues decided herein.  
As will be discussed below, there is no objective evidence of 
the claimed disabilities during service and the record does 
not contain competent evidence suggesting current diagnoses 
related to service or events therein.  The Board has 
considered the Veteran's arguments that he suffered cold 
weather injuries, sun exposure, and/or was exposed to 
radiation during his military service.  The Veteran is 
competent to report being exposed to temperature extremes and 
that he worked near or with nuclear missiles.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005) (Veteran is 
competent to report on factual matters of which he has first-
hand knowledge); Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002) (appellant competent to testify regarding symptoms 
capable of lay observation).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In essence, while the Veteran is competent to report 
what comes to him through his senses, he does not have 
medical expertise, and he is not shown to be competent to 
offer an opinion as to the underlying cause of his symptoms.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  On review, the 
record simply does not contain competent evidence supporting 
his contentions and the Board finds that the requirements for 
a medical examination and opinion are not established.  See 
38 C.F.R. § 3.159(c)(4) (2008); McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases (including arthritis and hypertension) if manifest 
to a compensable degree within one year after discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Without a currently diagnosed disability, service connection 
may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Arthritis with joint pain

At the outset of this discussion, the Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In his July 2005 claim, the Veteran reported that his 
arthritis and joint pain began in February 1958 and that he 
was treated during service.  In his May 2007 Form 9, the 
Veteran indicated that he was exposed to freezing wet weather 
during the winter months.  He feels his experiences in the 
military caused his arthritis and that his overall bone 
structure was affected and weakened to the point of causing 
pain in all of his joints.  In a June 2008 statement, the 
Veteran indicated that his arthritis claim was cold weather 
related.  He reported that he spent months exposed to extreme 
cold weather in Colorado while in the infantry and more time 
in Germany exposed to the extreme temperatures off the North 
Atlantic and arctic conditions while operating cold machinery 
in barren countryside.  He further stated that his unit was 
assigned to do construction work in many open hills and 
across the flat plains of north Germany to the freezing hills 
of Bavaria.  

At the April 2009 hearing, the Veteran did not provide 
specific testimony regarding this issue.  

Service records do not show any complaints of or treatment 
for cold weather exposure or related injuries.  The November 
1960 separation examination did not include any findings of 
arthritis or residuals of cold weather injury.  On the 
associated report of medical history, the Veteran denied 
swollen or painful joints.  

VA records dated in February 2005 note complaints of painful 
joints.  The active problem list noted in VA records includes 
generalized arthralgia.  

Private records show the Veteran was seen for an employment 
physical in May 2005.  He reported that he has arthritis that 
comes and goes and he used to take Celebrex but now takes 
some generic medication.  He indicated that the arthritis was 
everywhere.  The physician noted that he reviewed records 
from two different facilities but none of the visits were in 
the past year.  He further noted that there was no 
documentation or justification in the records concerning his 
taking medicine for arthritis.  

The Board notes the record contains findings of degenerative 
changes in various joints.  To the extent the specific joints 
were claimed, they will be discussed below.  The contentions 
set forth in this section pertaining to cold injury apply to 
those discussions as well.  

The Board has considered the Veteran's arguments regarding 
cold weather exposure.  As discussed above, he is competent 
to report such exposure.  The Veteran's contentions, however, 
are not supported by the overall objective evidence of 
record.  That is, there is no evidence of treatment for cold 
weather injury during service and there is no evidence of a 
generalized arthritic condition during service.  There is 
also no competent evidence of arthritis manifested to a 
compensable degree within one year following discharge from 
service.  The record does not contain competent evidence 
relating any currently diagnosed generalized arthritis or 
joint pain to the Veteran's active military service or events 
therein, to include cold weather exposure.  Thus, service 
connection is not warranted.  

Bilateral foot condition

In his July 2005 claim, the Veteran reported foot problems 
and foot numbness beginning in February 1958 and that he 
received treatment throughout service.  At the April 2009 
hearing, the Veteran did not provide testimony regarding this 
issue.  

Service records show that the Veteran stubbed his right 4th 
toe in July 1958.  There was no evidence of further 
complaints or treatment during service.  On examination for 
separation in November 1960, the Veteran's feet were reported 
as normal on clinical evaluation.  On the associated report 
of medical history, the Veteran denied foot trouble.  

Private medical records dated in August 1999 note various 
complaints including right foot hurting.  

The Board acknowledges that the Veteran stubbed his right toe 
during service; however, this appears to have been acute and 
transitory and resolved without residuals.  There is no 
evidence of any chronic foot problems on the right or the 
left during service.  On review, the record does not contain 
competent evidence showing currently diagnosed right or left 
foot conditions that are related to active military service 
or events therein.  There is also no competent evidence of 
arthritis of the right or left foot manifested to a 
compensable degree within one year following discharge from 
service.  Thus, service connection is not warranted.

Upper and lower back conditions

In his July 2005 claim, the Veteran reported back problems 
beginning in February 1958 and that he received treatment 
throughout service.  At the April 2009 hearing, the Veteran 
reported that his back problems started in the 1970's.  He 
reported that during service he had to load and unload a 
generator by himself, which required repetitive bending.  
Currently, if he stands too long he gets pain in the middle 
of his back and it runs under his arms and goes around.  
Standing straight and doing a lot of bending gets his back 
going.  He is not currently receiving treatment for his back.  

Service records do not show any complaints of or treatment 
for the Veteran's upper or lower back.  On separation 
examination in November 1960, the Veteran's spine was 
described as normal on clinical evaluation.  On the 
associated report of medical history, he reported his health 
as "good" and did not identify any back problems.  

Private medical records dated in July 1999 document 
complaints of lower back pain.  X-rays of the lumbar spine 
dated in July 1999 showed degenerative change in the distal 
lumbar spine involving primarily the posterior elements.  X-
rays of the thoracic spine dated in July 1999 also showed 
degenerative changes.  

On review, the record does not contain any competent evidence 
relating the Veteran's currently diagnosed upper and lower 
back conditions to active military service or events therein; 
and there is no evidence of arthritis of the upper or lower 
spine manifested to a compensable degree within one year 
following discharge from service.  Thus, service connection 
is not warranted.  

Bilateral ankle condition

At the April 2009 hearing, the Veteran reported that he did 
not have any problems with his ankles before service.  When 
asked whether he remembered injuring his ankles during 
service, he testified that he might have twisted his ankle at 
times, maybe getting out of a truck.  He indicated that it 
keeps popping.  He did not receive any type of treatment for 
his ankles while on active duty and he is not currently 
receiving treatment for his ankles.  He is currently 
experiencing stiffness in his ankles and has had swelling and 
stiffness.  

Service records are negative for any complaints of or 
treatment for the ankles.  On examination for separation in 
November 1960, the Veteran's lower extremities were reported 
as normal on clinical evaluation.  

The Veteran is competent to report current pain and swelling 
in his ankles.  See Charles, supra.  On review, however, 
evidence of record does not show any currently diagnosed 
conditions of the right or left ankle related to active 
military service or events therein.  There is also no 
competent evidence of arthritis of the right or left ankle 
manifested to a compensable degree within one year following 
discharge from service.  Thus, service connection is not 
warranted.  

Bilateral knee condition

The Veteran claims that service connection should be 
established for a bilateral knee condition.  He did not 
provide testimony regarding this issue at the April 2009 
hearing.  

Service records are negative for any complaints of or 
treatment for the bilateral knees.  On examination for 
separation in November 1960, the Veteran's lower extremities 
were described as normal on clinical evaluation.  On the 
associated report of medical history, the Veteran denied 
having or having had a trick or locked knee.  

Private x-rays dated in July 1999 showed degenerative changes 
consistent with osteoarthritis in both knees.  

In an October 2006 statement, the Veteran reported that in 
1964, he started having trouble with his left knee and went 
to the doctor and he told him to keep his weight off of it.  

The Board acknowledges the Veteran's reports of knee trouble 
beginning in 1964.  However, this was approximately three 
years following service.  On review, the record does not 
contain any competent evidence relating the Veteran's 
currently diagnosed bilateral knee conditions to active 
military service or events therein; and there is no competent 
evidence of bilateral knee arthritis manifested to a 
compensable degree within one year following discharge from 
service.  Thus, service connection is not warranted.

As discussed above, the Board has considered the Veteran's 
contentions that he has current disabilities of the claimed 
joints as a result of cold weather exposure and injury.  The 
Veteran, however, is not competent to render a medical 
etiology opinion, see Espiritu, supra, and the overall 
evidence does not support his contentions.  

Hypertension

In his July 2005 claim, the Veteran reported hypertension 
beginning in February 1958 and that he was treated throughout 
service.  At the April 2009 hearing, the Veteran did not 
provide any testimony regarding this issue.  

Service treatment records do not show any treatment for or a 
diagnosis of hypertension.  On separation examination in 
November 1960, the Veteran's blood pressure was reported as 
118/80.  On the associated report of medical history, he 
denied having or having had high blood pressure.

Private medical records show that the Veteran was diagnosed 
with hypertension in approximately 1987.  He has a current 
diagnosis of hypertension and takes various blood pressure 
medications.

On review, there is no evidence of hypertension during 
service or manifested to a compensable degree within one year 
following discharge.  The Board acknowledges the Veteran's 
contentions but notes that hypertension is not the sort of 
disability that lends itself to lay observation.  See Barr, 
supra.  Additionally, the record does not contain any 
competent evidence relating the Veteran's hypertension to 
active military service or events therein.  Thus, service 
connection is not warranted.

Depression/anxiety, claimed as mental health problems

In his July 2005 claim, the Veteran originally requested 
service connection for "mental health".  The issue 
certified for appeal is service connection for depression and 
anxiety.  The Board notes that in January 2008, the RO denied 
service connection for PTSD.  However, the Veteran did not 
appeal this issue and therefore it is not for consideration 
at this time.  

At the April 2009 hearing, the Veteran was asked what events 
in service caused him to have problems with depression and/or 
anxiety.  He responded that during service a basketball hoop 
fell and his friend was seriously injured.  He indicated that 
he started feeling tension and pressure while in Germany.  He 
testified that he had a little problem with anxiety and 
depression after service and finally got treatment in 1996.  

A statement from V.L. indicates that he was there when the 
Veteran's friend was injured and that the Veteran changed a 
lot after the incident.  Statement from W.M. indicates that 
he has talked with the Veteran several times as a confidant 
and friend and it was his opinion that the Veteran has 
psychological issues revolving around past traumatic events.  

Service records do not show complaints of or treatment for 
depression or anxiety.  On examination for separation in 
November 1960, the Veteran's psychiatric system was reported 
as normal on clinical evaluation.  On the associated report 
of medical history, the Veteran denied depression, excessive 
worry, or nervous trouble of any sort.  

VA mental health intake note dated in August 1999 indicates 
the Veteran was requesting treatment for PTSD.  He reported 
feeling anxiety and depression off and on for the past eleven 
years.  Mental health assessment dated in September 1999 
indicates the Veteran presented for consultation regarding 
depression.   He reported trouble with depression over the 
past ten to eleven years with the worse being two years ago.  
He attributed depression to a number of stressful events in 
his life.  Impression was depression, not otherwise 
specified, mild.  Note dated in December 1999 indicates the 
Veteran completed various psychological testing.  The 
examiner noted that the Veteran's approach to psychological 
testing produced responses that were in keeping with someone 
who not only has participated in the kinds of losses and 
stressors he reported as having experienced over the course 
of the previous ten years, but also who anticipates future 
problems.  Axis I diagnoses considered appropriate were major 
depressive disorder, recurrent, moderate; and generalized 
anxiety disorder.  

On review, there is no objective evidence of any mental 
health problems during service and medical evidence of record 
shows the onset of depression and anxiety many years 
following discharge from service.  The Board acknowledges the 
Veteran's reports of tension and pressure while serving in 
Germany and notes he is competent to report this.  See 
Charles, supra.  The Veteran's testimony, however, is not 
supported by the overall evidence of record.  In making this 
determination, the Board has considered the holding of the 
United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that 
the lack of contemporaneous medical records does not, in and 
of itself, render lay testimony not credible.  In this case, 
the record is not merely silent for any complaints or 
findings; rather, the service records show that he 
specifically denied mental health problems at separation.  
For this reason, the Board does not find the Veteran's 
reports of symptoms during service and following to be 
credible.  The record also does not contain competent 
evidence relating any currently diagnosed depression or 
anxiety to active military service or events therein.  Thus, 
service connection is not warranted.  

Skin condition

The Veteran claimed service connection for skin problems.  In 
his May 2007 Form 9, the Veteran reported that he was exposed 
to the elements from the hot Oklahoma summer sun.  He feels 
that the exposure to the open sun while on duty caused the 
skin conditions that he endures, primarily on both arms, 
neck, and face.  At the April 2009 hearing, he did not 
provide any testimony regarding this issue.  

Service treatment records do not show complaints of or 
treatment for any skin problems.  On examination for 
separation in November 1960, various tattoos were noted.  No 
other abnormalities related to the skin were noted.  

The Veteran is competent to report experiencing skin 
problems.  See Charles, supra.  On review, however, evidence 
of record does not show any currently diagnosed skin 
disabilities.  Even assuming, without conceding, a current 
diagnosis, the record does not contain competent evidence 
relating such disability to active military service or events 
therein.  In this regard, the Board notes that the Veteran is 
no competent to link any current skin complaints to sun 
exposure that occurred decades ago in service.  Thus, service 
connection is not warranted.  

Erectile dysfunction

At the April 2009 hearing, the Veteran did not provide any 
testimony regarding this issue.  

Service treatment records do not show any complaints of or 
treatment for erectile dysfunction.  On examination for 
separation in November 1960, the Veteran's genitourinary 
system was described as normal on clinical evaluation.  

The Veteran is competent to report experiencing erectile 
difficulties.  See Charles, supra.  On review, however, 
evidence of record does not show a confirmed diagnosis of 
erectile dysfunction.  Even assuming, without conceding, a 
current diagnosis, the record does not contain competent 
evidence relating such disability to active military service 
or events therein.  Thus, service connection is not 
warranted.

Regarding the claims decided herein, the Board acknowledges 
the Veteran's statements that he was exposed to radiation 
during his period of service.  In an October 2006 statement, 
he reported that while he was a security guard, they went out 
in a field where nothing was growing and there were big holes 
in the ground that might have been radioactive.  He also 
reported that in 1959 they had Honest John and Corporal 
missile warheads and after they had been worked on they put 
them in boxes and loaded them on flat bed trailers.  

Even assuming, without conceding, that the Veteran suffered 
some sort of in-service radiation exposure, none of his 
claimed disabilities are considered presumptive diseases 
specific to radiation-exposed veterans or radiogenic 
diseases.  See 38 C.F.R. §§ 3.307, 3.309. 3.311 (2008).  
Additionally, the record does not contain any competent 
evidence associating the claimed disabilities with radiation 
exposure.  As discussed, the Veteran is not competent to 
render a medical etiology opinion.  See Espiritu, supra. 
 
The preponderance of the evidence is against the claims for 
service connection denied herein and the doctrine of 
reasonable doubt is not for application.  See 38 C.F.R. 
§ 3.102 (2008).  


ORDER

Service connection for arthritis with joint pain is denied.

Service connection for a bilateral foot condition is denied.

Service connection for upper and lower back conditions is 
denied.

Service connection for a bilateral ankle condition is denied.

Service connection for a bilateral knee condition is denied.

Service connection for hypertension is denied.

Service connection for depression and anxiety, claimed as a 
mental health problem, is denied.

Service connection for a skin condition is denied.

Service connection for erectile dysfunction is denied.


REMAND

Bilateral hearing loss and tinnitus

The Veteran contends that service connection is warranted for 
bilateral hearing loss and tinnitus.  At the hearing, the 
Veteran reported that he had no problems with hearing loss or 
tinnitus prior to service and that during service, he ran a 
generator.  He did not use hearing protection.  He testified 
that he did not go to sick call for hearing loss or tinnitus 
and he started complaining about twenty years after service.  
He reported that at first he just ignored the ringing in his 
ears and hearing trouble but then it got worse.  He indicated 
that he might have had a little problem hearing things during 
service but did not remember ringing in the ears.  

The Veteran underwent a VA examination in April 2006.  
Diagnosis was mild to moderate sensorineural hearing loss.  
Constant bilateral tinnitus was also noted.  The examiner 
stated that "[a]lthough his discharge audio did not address 
whether he had a hearing loss that would be associated with 
the noise exposure, it would be pure speculation whether his 
hearing loss and tinnitus is a result of his military noise 
exposure which last[ed] 5 years or his civilian job noise 
exposure that lasted 28 years or is unrelated to noise."  

In his June 2006 notice of disagreement, the Veteran argued 
that the examination was inadequate because a medical opinion 
was not provided.  Further, that if no opinion could be 
provided, that the benefit of the doubt should be resolved in 
his favor.  

On review, the April 2006 examiner did not provide the 
requested opinion nor did she provide rationale for why the 
opinion could not be provided absent speculation.  Under the 
circumstances of this case, the Board finds that additional 
examination and opinion are warranted.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes 
the effort to provide an examination when developing a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).  

Bilateral hands and right shoulder

At the April 2009 hearing, the Veteran reported that he had 
his hands and his shoulder x-rayed about one month ago.  The 
Veteran was initially confused as to where the x-rays were 
taken, but subsequently clarified that it was at the Temple 
VA.  

On review, recent VA records pertaining to treatment of the 
bilateral hands and shoulder are not contained in the claims 
file.  As the Veteran has identified relevant treatment, 
these records should be obtained.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (where VA has constructive or actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must 
also be made).  

Accordingly, the case is REMANDED for the following action:

1.	Request records from VAMC Temple 
pertaining to the Veteran's bilateral 
hand and right shoulder condition.  All 
records obtained or any responses 
received should be associated with the 
claims file.  

2.	Schedule an appropriate VA examination 
to determine the current nature and 
etiology of the Veteran's bilateral 
hearing loss and tinnitus.  The claims 
file must be available for review and 
the examiner must indicate whether it 
has been reviewed.  

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that current hearing loss 
and tinnitus are related to active 
military service or events therein, to 
include noise exposure. 

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided, to 
include any statement that an opinion 
cannot be rendered without resort to 
speculation.  

3.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issues of entitlement 
to service connection for bilateral 
hearing loss, tinnitus, bilateral hand 
condition, and a right shoulder 
condition.  All applicable laws and 
regulations should be considered.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


